Case: 2:18-cv-00018-NAB Doc. #: 187 Filed: 11/17/20 Page: 1 of 1 PageID #: 1163




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                 NORTHERN DIVISION

ROBERT HOWLAND,                               )
                                              )
              Plaintiff,                      )
                                              )
       v.                                     )           No. 2:18-CV-18 NAB
                                              )
LANCE SMITH, et al.,                          )
                                              )
              Defendants.                     )

                              MEMORANDUM AND ORDER

       IT IS HEREBY ORDERED that a hearing regarding Defendants’ Joint Motion for

Reconsideration currently set for November 19, 2020 is RESET for Wednesday, November 18,

2020 at 10:30 a.m. via Zoom. An e-mail will be sent to counsel with the ZoomGov link and

instructions before the date of the motion hearing. Pursuant to Local Rule 13.02, all means of

photographing, recording, broadcasting, and televising are prohibited in any courtroom, and in

areas adjacent to any courtroom, except when authorized by the presiding judge. This includes

proceedings ordered by the Court to be conducted by phone or video.

       IT IS FURTHER ORDERED that counsel for all parties shall appear for this hearing.

Any party’s counsel who does not appear for this hearing waives any argument regarding this

motion.



                                               NANNETTE A. BAKER
                                               UNITED STATES MAGISTRATE JUDGE

Dated this 17th day of November, 2020.
